 Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 1 of 32 PageID #: 2120



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 GAVRIELI BRANDS LLC, a California
 Limited Liability Company,

                     Plaintiff,

          v.
                                                      Civil Action No. 18-462-MN
 SOTO MASSINI (USA) CORP., a Delaware
 corporation, and THOMAS PICHLER, an
 individual,

                     Defendants.


                           [PROPOSED] FINAL PRETRIAL ORDER1

          This matter comes before the Court at a final pretrial conference held pursuant to Rule 16

 of the Federal Rules of Civil Procedure.

     MORGAN, LEWIS & BOCKIUS LLP                      STAMOULIS & WEINBLATT LLC
     John V. Gorman (#6599)                           Stamatios Stamoulis (#4606)
     Amy M. Dudash (#5741)                            800 N. West Street, Third Floor
     The Nemours Building                             Wilmington, DE 19801
     1007 North Orange Street, Suite 501              (302) 999-1540
     Wilmington, DE 19801                             stamoulis@swdelaw.com
     (302) 574-3000
     john.gorman@morganlewis.com                      SML AVVOCATI P.C.
     amy.dudash@morganlewis.com                       Stephen M. Lobbin (admitted pro hac vice)
                                                      Austin J. Richardson (admitted pro hac vice)
     Michael J. Lyons (admitted pro hac vice)         888 Prospect Street, Suite 200
     Ahren C. Hsu-Hoffman (admitted pro hac vice)     San Diego, CA 92037
     Ehsun Forghany (admitted pro hac vice)           sml@smlavvocati.com
     1400 Page Mill Road                              ajr@smlavvocati.com
     Palo Alto, CA 94304
     (650) 843-4000                                   Attorneys for Defendants Soto Massini (USA)
     michael.lyons@morganlewis.com                    Corporation and Thomas Pichler
     ahren.hsu-hoffman@morganlewis.com

 1
   As permitted by the Court’s April 3, 2019 Order (D.I. 118), this version of the Final Pretrial
 Order includes updated sections and supplements by Plaintiffs Gavrieli Brands LLC (“Gavrieli”)
 to the version of the Final Pretrial Order submitted March 29, 2019, which was approved for
 submission by Defendants’ counsel. Gavrieli has identified any new updates and supplements
 herein.

DB2/ 36232142.1
 Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 2 of 32 PageID #: 2121



  ehsun.forghany@morganlewis.com

  Sharon R. Smith (admitted pro hac vice)
  Brett A. Lovejoy, Ph.D (admitted pro hac vice)
  One Market, Spear Street Tower
  San Francisco, CA 94105
  (415) 442-1000
  sharon.smith@morganlewis.com
  brett.lovejoy@morganlewis.com

  Attorneys for Plaintiff
  Gavrieli Brands LLC




DB2/ 36232142.1
 Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 3 of 32 PageID #: 2122


                                                    TABLE OF CONTENTS

 I.       NATURE OF THE CASE ................................................................................................. 1
 II.      FEDERAL JURISDICTION ............................................................................................. 3
 III.     FACTS ............................................................................................................................... 3
          A.         Uncontested Facts .................................................................................................. 3
          B.         Contested Facts ...................................................................................................... 4
 IV.      ISSUES OF LAW .............................................................................................................. 8
 V.       WITNESSES...................................................................................................................... 9
          A.         Witness Lists .......................................................................................................... 9
          B.         Testimony by Deposition ..................................................................................... 12
 VI.      EXHIBITS ....................................................................................................................... 12
 VII.     DISCLOSURES OF WITNESSES AND EXHIBITS DURING TRIAL ....................... 16
 VIII.    GAVRIELI’S STATEMENT OF INTENDED PROOF ................................................. 18
 IX.      DEFENDANTS’ STATEMENT OF INTENDED PROOF ............................................ 21
 X.       CERTIFICATION OF GOOD-FAITH SETTLEMENT EFFORTS ............................... 25
 XI.      AMENDMENTS OF THE PLEADINGS ....................................................................... 26
 XII.     OTHER MATTERS......................................................................................................... 26
          A.         Length of Trial ..................................................................................................... 26
          B.         Motions in Limine................................................................................................ 26
          C.         Voir Dire, Jury Instructions, and Verdict Form ................................................... 27
          D.         Jurors and Jury Procedures .................................................................................. 27
          E.         Objections to Expert Testimony .......................................................................... 28
          F.         Set-up of Electronic Equipment ........................................................................... 28
          G.         Other Stipulations ................................................................................................ 28




                                                                       i
DB2/ 36232142.1
 Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 4 of 32 PageID #: 2123



 I.       NATURE OF THE CASE

          1.      Plaintiff Gavrieli Brands, LLC (“Gavrieli”) initiated this case for design patent

 infringement, trade dress infringement, and other causes of action on March 26, 2018. D.I. 1. In

 its Amended Complaint (D.I. 27), Gavrieli asserted the following claims against Defendants Soto

 Massini (USA) Corporation (“SM USA”), Thomas Pichler (“Pichler”), and Soto Massini

 S.R.L.S. (“SM Italy”): (1) patent infringement under 35 U.S.C. § 271; (2) federal trade dress

 infringement and unfair competition under 15 U.S.C. § 1125(a); (3) common law trade dress

 infringement and unfair competition; (4) unfair competition under Cal. Bus. & Prof. Code §

 17200; (5) unjust enrichment, (6) false advertising under 15 U.S.C. § 1125(a); and (7) false

 advertising under Cal. Bus. & Prof. Code § 17500. The patents asserted in the Amended

 Complaint include: United States Design Patents Nos. D781,035 (the “’035 patent”), D781,032

 (the “’032 patent”), D781,034 (the “’034 patent”), and D681,927 (the “’927 patent”), and

 D761,538 (the “’538 patent”) (collectively, the “Patents-in-Suit”).2

          2.      On June 5, 2018, Pichler and SM Italy moved to dismiss Gavrieli’s claims for

 lack of personal jurisdiction. D.I. 29. On February 11, 2019, this Court granted SM Italy’s

 motion to dismiss but denied the motion as to Pichler. See 2/11/19 Minute Entry; 2/11/19

 Hearing Tr. at 32:5-10. The Court found that it had jurisdiction over Pichler because Gavrieli’s

 Amended Complaint sufficiently alleged that Pichler personally committed acts of infringement

 and engaged in other tortious conduct. 2/11/19 Hearing Tr. at 34:5-11. The Court also found

 that Pichler was subject to personal jurisdiction under an agency theory because Pichler “controls



 2
  The Amended Complaint also included U.S. Design Patent No. D761,538 (the “’538 patent”).
 To streamline the case for trial, Plaintiff proposes not to assert claims relating to the ’538 patent
 and to dismissal of those claims, counterclaims, and defenses without prejudice. Defendants do
 not agree because they have been sued on this patent and have pled an extant counterclaim for
 non-infringement and invalidity of the ‘538 patent.

DB2/ 36232142.1                                     1
 Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 5 of 32 PageID #: 2124



 SM USA and dominates it” and “has authorized the actions that are relevant to this case.” Id. at

 34:12-17. The Court also found that Pichler was subject to personal jurisdiction under an alter

 ego theory because, for example, “it seems clear that no corporate formalities have been

 followed” and that “[t]he company and the man, Mr. Pichler, are indistinguishable regarding the

 issues in this case.” Id. at 34:18-36:10.

          3.      On June 5, 2018, SM USA filed its First Amended Answer and Counterclaims

 (“FACC”). Dkt. 31. In the FACC, SM USA asserted ten counterclaims against Gavrieli,

 namely: (1) patent non-infringement; (2) patent invalidity; (3) trade dress non-infringement; (4)

 trade dress invalidity; (5) false advertising under the 15 U.S.C. § 1125(a); (6) false advertising

 under Cal. Bus. & Prof. Code § 17500; (7) unfair competition under Cal. Bus. & Prof. Code §

 17200; (8) intentional interference with contractual relations, (9) intentional interference with

 prospective economic relations; and (10) trade libel. SM USA also raised certain affirmative

 defenses. In response to the FACC, on June 21, 2018, Gavrieli filed a motion to dismiss SM

 USA’s counterclaims and to strike SM USA’s affirmative defenses. D.I. 34-35.

          4.      On July 17, 2018, SM USA filed a Second Amended Answer and Counterclaims

 (“SACC”) asserting the same ten counterclaims as the FACC. D.I. 45. The Court denied

 Gavrieli’s motion to strike the SACC for being filed without consent or leave of court and also

 denied Gavrieli’s motion to dismiss the FACC as moot. D.I. 83. On January 24, 2019, Gavrieli

 filed a motion to dismiss the fifth through tenth counterclaims of SM USA’s SACC and to strike

 the affirmative defenses set forth in the SACC (“Motion to Dismiss the SACC”). D.I. 89, 90.

 The Court has not yet ruled on Gavrieli’s Motion to Dismiss the SACC.




DB2/ 36232142.1                                   2
 Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 6 of 32 PageID #: 2125



          5.      On March 11, 2019, Pichler filed an answer to Gavrieli’s Amended Complaint.3

 D.I. 109.

          6.      The following motions are pending: (1) Gavrieli’s Motion to Dismiss the SACC

 and Affirmative Defenses (D.I. 89); and (2) Gavrieli’s Motion for Sanctions (D.I. 111).

 II.      FEDERAL JURISDICTION

          7.      This Court has federal question jurisdiction over this action because it arises

 under the patent laws of the United States, 35 U.S.C. § 1 et seq., and the trademark laws of the

 United States, 15 U.S.C. § 1111 et seq.

          8.      This Court has original jurisdiction over the subject matter of this action pursuant

 to 28 U.S.C. §§ 1331, 1338(a), 2201, 2202, the patent laws of the United States, including 35

 U.S.C. § 271 et seq., and the Lanham Act, 15 U.S.C. § 1114 et seq. and 15 U.S.C. § 1125 et seq.

          9.      This Court has the power to resolve the related state law claims under principles

 of pendent, supplemental, and/or ancillary jurisdiction and 28 U.S.C. § 1367.

          10.     SM USA admitted that this Court has personal jurisdiction over SM USA. D.I.

 45, ¶ 15. This Court also found that Pichler was subject to personal jurisdiction. See 2/11/19

 Minute Entry; 2/11/19 Hearing Tr. at 32:5-10.

          11.     Facts supporting jurisdiction are set forth in the joint statement of facts that are

 admitted and require no proof attached as Exhibit 1.

 III.     FACTS

          A.      Uncontested Facts

          12.     The parties’ joint statement of facts that are admitted and require no proof is

 attached as Exhibit 1. Gavrieli proposes that the statement of undisputed facts should include


 3
   Gavrieli reserves the right to assert that Pichler’s answer should be stricken as untimely and that
 the allegations of the Amended Complaint should be deemed admitted by Pichler.

DB2/ 36232142.1                                      3
 Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 7 of 32 PageID #: 2126



 basic facts that are not the subject of any reasonable dispute (such as ownership of the patents) as

 well as facts that Defendants admitted in their pleadings and during discovery in response to

 interrogatories and requests for admission. Gavrieli has identified in Exhibit 1 the additional

 undisputed facts that it contends should be admitted at trial without further proof.

          B.      Contested Facts

          13.     Gavrieli’s statement of issues of fact that remain to be litigated is attached as

 Exhibit 2. Defendants’ statement of issues of fact that remain to be litigated is attached as

 Exhibit 3.

          14.     Gavrieli’s Objection to Defendants’ Statement of Issues of Fact

 (supplemented 4/4/19): Gavrieli objects to paragraphs 31-58 of Soto Massini’s Statement

 because these paragraphs refer to facts pertinent to Soto Massini’s counterclaims, and Soto

 Massini refused to describe or provide any factual basis for its fifth through tenth counterclaims

 in response to Gavrieli’s Second Set of Interrogatories. Interrogatories 20-25 expressly

 requested that Soto Massini “[i]dentify and describe in detail” the factual bases underlying its

 fifth through tenth counterclaims for false advertising, unfair competition, intentional

 interference with contractual relations, intentional interference with economic relations, and

 trade libel. See Exhibit 13. In response, Soto Massini lodged boilerplate objections, failed to

 provide any substantive response regarding the factual bases for its counterclaims, and purported

 to rely on Federal Rule of Civil Procedure 33(d). See id. at Responses to Interrogatory Nos. 20-

 25.

          15.     Despite purporting to invoke Rule 33(d), Soto Massini failed to supplement its

 responses during fact discovery to identify any business records upon which it relied as allegedly

 disclosing the requested factual underpinnings for its counterclaims as required by Rule

 26(e)(1)(a). See Fed. R. Civ. P. 26(e)(1)(A) (“A party who has . . . responded to an interrogatory

DB2/ 36232142.1                                     4
 Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 8 of 32 PageID #: 2127



 ... must supplement or correct its disclosure or response . . . in a timely manner if the party learns

 that in some material respect the disclosure or response is incomplete . . . .”). As a result, the

 admission of the evidence surrounding the factual issues set forth in paragraphs 31-58 of Soto

 Massini’s Statement of Issues of Fact that Remain to Be Litigated would constitute precisely the

 type of “surprise” evidence that Gavrieli has moved in limine to exclude. See D.I. 117-11 at MIL

 No. 1.

          16.     The Court has the power to exclude evidence based on a party’s failure to comply

 with their obligations under Rule 26(e)(1)(a) to supplement their interrogatory responses.

 Specifically, Rule 37(c)(1) provides that “[i]f a party fails to provide information . . . as required

 by Rule 26(a) or (e), the party is not allowed to use that information . . . to supply evidence . . . at

 a trial, unless the failure was substantially justified or is harmless.” Here, there is no justification

 for Defendants’ failure to disclosure the factual bases for their counterclaims during discovery.

 Defendants’ failure to disclose the factual bases for their counterclaim during discovery is not

 harmless because Gavrieli was deprived of the opportunity to explore these factual allegations

 during the discovery period. Indeed, with the trial is less than four weeks away, Gavrieli still has

 no clear notice what Soto Massini intends to argue and on what evidence Soto Massini intends to

 rely in in support of its counterclaims.

          17.     Soto Massini should not be permitted to try this case by ambush, disclosing its

 theories and supporting evidence for the first time at trial, as that negates the entire purpose of

 the discovery process and rules requiring disclosure of contentions and supporting evidence

 during fact discovery. Thus, the Court should preclude Soto Massini from presenting evidence

 regarding factual issues underlying its fifth through tenth counterclaims as set forth in paragraphs




DB2/ 36232142.1                                     5
 Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 9 of 32 PageID #: 2128



 31-58 of its Statement.4 See, e.g., Unigene Labs. v. Apotex, Inc., No. 06-cv-5571, 2010 WL

 2730471, at *2, 2010 U.S. Dist. LEXIS 67444, at *6 (S.D.N.Y. July 7, 2010), aff’d, 655 F.3d

 1352 (Fed. Cir. 2011) (finding claim waived pursuant to Rule 37(c)(1) because there was

 substantial prejudice to plaintiff where the defendants failed to “advise[] of the contours of this

 claim” in their contention interrogatory answers); Woods v. DeAngelo Marine Exhaust, Inc., 692

 F.3d 1272, 1282-83 (Fed. Cir. 2012) (affirming district court’s decision to exclude evidence and

 argument under Rule 37(c) because a party failed to supplement its interrogatory response in a

 timely fashion); Renfroe v. United States, No. CV 04-1955-GHK (SHx), 2005 WL 5887178, at

 *9 (C.D. Cal. July 6, 2005) (precluding party from introducing evidence on issue not disclosed in

 interrogatory response); Carter v. Moog Automotive, Inc., 126 F.R.D. 557, 559 (E.D. Mo. 1989)

 (“Information that should have been conveyed to an opposing party by means of supplemental

 answers to interrogatories that are withheld until a later date, which may prejudice the opposing

 party, may be denied admission into evidence at trial.”).

          18.     Gavrieli’s Objection to Defendants’ Untimely Disclosures (updated 4/4/19)5:

     Gavrieli objects to Defendants’ statement of issues of fact because Defendants’ statement

 was not disclosed by the March 25, 2019 deadline for Defendants to disclose their portions of the

 pretrial order. See Court’s February 27, 2019 Order and the Parties’ Joint Stipulation (D.I. 107)

 (setting March 25, 2019 as the deadline for Defendants’ portions for the pretrial order).

 Defendants’ counsel, Mr. Stephen Lobbin, first emailed Defendants’ statement of issues of fact




 4
   If the Court grants Gavrieli’s pending Motion to Dismiss these counterclaims (D.I. 89), then the
 Court need not reach the evidentiary issues outlined herein.
 5
   Gavrieli has now refiled the pretrial order with additional content that addresses Defendants’
 untimely pretrial disclosures.


DB2/ 36232142.1                                    6
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 10 of 32 PageID #: 2129



 (attached as Exhibit 3) to Gavrieli’s counsel at 10:15 A.M. on March 29, 2019. Gavrieli

 submits that Defendants’ untimely disclosures should be stricken.

          19.     Defendants' position is that documents sent on March 15 were buried in an email

 that looked like a supplemental document production.6 No cover letter was provided informing

 defendants that the files were Plaintiff's pretrial order drafts, statements of facts and law, exhibit

 lists and motions in limine. Rather, the files were described as pretrial disclosures with an

 additional message that additional PDFs would be sent, and no reminders were ever given.

 Moreover, there is no prejudice to Plaintiff since the majority of what had to be provided to

 Plaintiff was Defendants' separate documents and separate entries to the pretrial order. The only

 collaboration was in regards to the Joint Pre-Trial order and the joint stipulated facts, Defendants

 made only minor changes to the collaborative sections of the PTO and Defendants' cannot

 stipulate to the majority of the proposed stipulated facts. Furthermore, as a result of the

 stipulation, Defendants had only ten days to review and respond to Plaintiff's proposed pretrial

 order drafts, statements of facts and law, exhibit lists and motions in limine rather than the

 standard sixteen days to review and respond.




 6
   Gavrieli cannot understand Defendants’ assertion that they were unaware of Gavrieli’s pretrial
 disclosures and the deadline for submitting their own disclosures. There was nothing unclear or
 confusing about Gavrieli’s transmittal of its pretrial disclosures to Defendants; they were sent to
 multiple of Defendants counsel, including its local counsel Stamatios Stamoulis, and at least one
 of Defendants’ counsel, Josh Osborn, confirmed actually receiving Gavrieli’s disclosures. See
 Exhibit 14 (copy of 3/15/19 transmittal email advising Defendants’ counsel to “please see the
 attached draft pretrial disclosures prepared by Gavrieli”). Moreover, the pretrial disclosure
 requirements are set forth in the local rules and this Court’s scheduling order, so Defendants
 cannot reasonably claim surprise by Gavrieli’s submission of disclosures that comply with these
 requirements. Moreover, Defendants stipulated to the deadline for making their pretrial
 disclosures—they have offered no reason why they could not have responded to Gavrieli’s
 disclosures and provided their own disclosures by this deadline.

DB2/ 36232142.1                                     7
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 11 of 32 PageID #: 2130



 IV.      ISSUES OF LAW

          20.     Gavrieli’s statement of issues of law that remain to be litigated is attached as

 Exhibit 4. Defendants’ statement of issues of law that remain to be litigated is attached as

 Exhibit 5.

          21.     Gavrieli’s Objection to Defendants’ Untimely Disclosure (updated 4/4/19):

 As with Defendants’ statement of issues of fact, Gavrieli objects to Defendants’ statement of

 issues of law because this statement was not disclosed by the March 25, 2019 deadline.

 Defendants’ counsel, Mr. Stephen Lobbin, first emailed Defendants’ statement of issues of law

 (attached as Exhibit 5) to Gavrieli’s counsel at 10:15 A.M. on March 29, 2019. Gavrieli

 submits that Defendants’ untimely disclosures should be stricken.

          22.     Defendants' position is that documents sent on March 15 were buried in an email

 that looked like a supplemental document production. No cover letter was provided informing

 defendants that the files were Plaintiff's pretrial order drafts, statements of facts and law, exhibit

 lists and motions in limine. Rather, the files were described as pretrial disclosures with an

 additional message that additional PDFs would be sent, and no reminders were ever given.

 Moreover, there is no prejudice to Plaintiff since the majority of what had to be provided to

 Plaintiff was Defendants' separate documents and separate entries to the pretrial order. The only

 collaboration was in regards to the Joint Pre-Trial order and the joint stipulated facts, Defendants

 made only minor changes to the collaborative sections of the PTO and Defendants' cannot

 stipulate to the majority of the proposed stipulated facts. Furthermore, as a result of the

 stipulation, Defendants had only ten days to review and respond to Plaintiff's proposed pretrial

 order drafts, statements of facts and law, exhibit lists and motions in limine rather than the

 standard sixteen days to review and respond.



DB2/ 36232142.1                                     8
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 12 of 32 PageID #: 2131



 V.       WITNESSES

          A.      Witness Lists

          23.     The parties have prepared good-faith lists of witnesses expected to be called at

 trial, either live or by deposition, including a “will call” list and a “may call” list. Gavrieli’s list

 of witnesses to be called at trial is attached as Exhibit 6. Defendants’ list of witnesses to be

 called at trial is attached as Exhibit 7.

          24.     Any witness not listed will be precluded from testifying, absent good cause

 shown.

          25.     Gavrieli’s Objection to Defendants’ Untimely Disclosure (updated 4/4/19):

 Defendants’ witness list was not disclosed by the March 25, 2019 deadline for Defendants’

 disclosures. Defendants’ counsel, Mr. Stephen Lobbin, first emailed Defendants’ witness list

 (attached as Exhibit 7) to Gavrieli’s counsel at 10:15 A.M. on March 29, 2019. Gavrieli

 submits that Defendants’ untimely disclosures should be stricken.

          26.     Gavrieli’s Objection to Defendants’ Identification of Adriana Giraldo as a

 Trial Witness (updated and supplemented 4/4/2019): Gavrieli objects to Defendants’

 identification of Adriana Giraldo as an individual whom Defendants “will call” at trial for at

 least two reasons.

          27.     First, Ms. Giraldo was never identified in Defendants’ initial disclosures pursuant

 to Fed. R. Civ. P. 26. Instead, Defendants only identified “Thomas Pichler” and “Officers,

 directors, managing agents, and/or employees of Plaintiff” as having discoverable information or

 relevant testimony. Courts in this district have precluded witnesses from testiyfing on this basis

 alone, particularly where, as here, Defendants have known that Ms. Giraldo could be a witness

 from the start of this case. Stambler v. RSA Security, Inc., 212 F.R.D. 470 (D. Del. Jan. 14,

 2003) (J. Robinson) (precluding late-disclosed witnesses from testifying at trial—“There is no

DB2/ 36232142.1                                      9
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 13 of 32 PageID #: 2132



 reason why defendants did not identify Mssrs. Kish, Connally and Kathol as fact witnesses

 during fact discovery. Plaintiff will clearly be prejudiced if these witnesses are permitted to now

 testify regarding defenses to this action. Defendants have attempted to cure the prejudice by

 offering to allow plaintiff to depose the witnesses. This solution creates more problems than it

 solves.”); Hansen v. Umtech Industriesservice Und Spedition, 1996 WL 732556 (D. Del. Dec. 9,

 1996) (J. Schwartz) (denying request to modify a pre-trial order to add witness not identified in

 plaintiff’s initial disclosures, where the Plaintiff “had to know, from the very time suit was

 instituted, that Kay would be a witness,” as well as the “importance of Kay’s testimony before

 the start of discovery,” noting that “defendant would be unfairly prejudiced if Kay testified at

 trial.”); see also Traxys North Am. LLC v. Evraz Claymont Steel, Inc., 2011 WL 13142484 (D.

 Del. May 16, 2011) (granting motion in limine to preclude the testimony of an individual that

 was not identified in defendant’s initial disclosures but was identified as a potential witness in

 the Defendant’s pretrial memorandum); Schmidt v. Mars, Inc., 587 F. App’x. 12 (3d. Cir. 2014)

 (finding no abuse of discretion where the district court excluded testimony from fifteen witnesses

 that were not identified in plaintiff’s initial disclosures because “Schmidt did not properly

 disclose these witnesses or otherwise indicate she might call them to testify at trial until after the

 discovery period had closed[.]”).

          28.     Second, Defendants refused to make Ms. Giraldo available for a deposition after

 Gavrieli noticed her deposition, and repeatedly claimed that she did not have any discoverable

 information or relevant testimony. Indeed, in a November 27, 2018 email, counsel for

 Defendants reiterated their refusal to produce Ms. Giraldo for a deposition, claiming that “Ms.

 Giraldo is not even an ‘employee,’ and certainly she is not an officer or director of SM-USA, nor

 was she ever a ‘managing agent.’ She manages nothing related to the business, and has only



DB2/ 36232142.1                                    10
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 14 of 32 PageID #: 2133



 done work for the business on rare occasions as the wife of the principal, nothing more. Her real

 job is being a wife and mother, and raising her young children.” Defendants’ counsel also

 claimed that she was out of the country (in Columbia) for the holidays (which is the whole

 month of December in Latin America) and unable to sit for a deposition before the close of fact

 discovery.7 This warrants exclusion of Ms. Giraldo’s testimony. DCK TTEC, LLC v. Postel

 Indus., Inc., 602 F. App’x. 895, 890 (3d. Cir. 2015) (finding no abuse of discretion where district

 court excluded a witness from testifying at trial, finding that the defendants had in bad faith

 sought to surprise plaintiff with the witness’s testimony at trial because the witness was not made

 available for deposition despite Plaintiff’s multiple attempts to depose that witness during fact

 discovery); see also Reilly v. Natwest Mkts. Group Inc., 181 F.3d 253, 268-69 (2d. Cir. 1999)

 (finding no abuse of discretion where district court precluded testimony of defense witnesses that

 defendants failed to produce in response to a deposition notice, finding that defendants “never

 explained why [the witnesses] were not made available for deposition” and that the plaintiff

 “would have been prejudiced by the fact that he did not have an opportunity to depose them”).

          29.     Defendants’ position is that documents sent on March 15 were buried in an email

 that looked like a supplemental document production. No cover letter was provided informing

 defendants that the files were Plaintiff's pretrial order drafts, statements of facts and law, exhibit

 lists and motions in limine. Rather, the files were described as pretrial disclosures with an

 additional message that additional PDFs would be sent, and no reminders were ever given.

 Moreover, there is no prejudice to Plaintiff since the majority of what had to be provided to

 Plaintiff was Defendants' separate documents and separate entries to the pretrial order. The only



 7
   Despite these claims, Gavrieli’s counsel learned at the December 4, 2019 deposition of Mr.
 Pichler that Ms. Giraldo had in fact not left the country. Defendants’ counsel assertions
 regarding her unavailability were false.

DB2/ 36232142.1                                    11
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 15 of 32 PageID #: 2134



 collaboration was in regards to the Joint Pre-Trial order and the joint stipulated facts, Defendants

 made only minor changes to the collaborative sections of the PTO and Defendants' cannot

 stipulate to the majority of the proposed stipulated facts. Furthermore, as a result of the

 stipulation, Defendants had only ten days to review and respond to Plaintiff's proposed pretrial

 order drafts, statements of facts and law, exhibit lists and motions in limine rather than the

 standard sixteen days to review and respond.

          B.      Testimony by Deposition

          30.     Gavrieli’s list of deposition designations is attached hereto as Exhibit 8.

 Defendants have no deposition designations; consequently, no Exhibit 9 is being submitted.

          31.     The parties agree that objections and statements by counsel will not be introduced

 except where necessary to understand the answer to the question. The parties agree that

 exhibit(s) referenced in a designated deposition excerpts may be presented and shown to the jury

 at the same time that the excerpt is played or read.

 VI.      EXHIBITS

          32.     Gavrieli’s trial exhibit list is attached as Exhibit 10. Defendants’ trial exhibit list

 is attached as Exhibit 11 (supplemented 4/4/19 with Gavrieli’s specific objections to each

 exhibit).

          33.     Gavrieli’s General Objections to Defendants’ Proposed Trial Exhibits

 (supplemented 4/4/19): First, a significant portion of the document identified in Defendants’

 exhibit list were produced well after the close of fact discovery, and some were even produced

 for the first time along with Defendants’ pretrial disclosures. EMC Corporation v. Pure Storage

 Inc., 2016 WL 823110 (D. Del. Feb. 29, 2016) (J. Andrews) (striking documents produced after

 the close of fact discovery, noting that “Plaintiffs should not benefit from their own late fact

 discovery allowed as a curative measure for their previous late disclosures.”); Philips Elec. North

DB2/ 36232142.1                                     12
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 16 of 32 PageID #: 2135



 Am. Corp. v. Contec Corp., 2004 WL 769371 (D. Del. Apr. 5, 2004) (J. Jordan) (same).

 Defendants should not be permitted to rely on any of their late-produced documents at the trial.

          34.     Second, many of the purported prior art references identified in Defendants’

 exhibit list were neither included in their invalidity contentions, nor produced during fact

 discovery. Praxair, Inc. v. ATMI, Inc., 2005 WL 3159054, at *4 (D. Del. Nov. 28, 2005) (J.

 Robinson) (excluding prior art patents and references not timely disclosed during fact

 discovery—“Prior art references must be disclosed during fact discovery and the parties must

 disclose their intent to rely thereon, regardless of whether or not the opposing party is aware of

 the reference. It is undisputed that the two references at issue, and the intent to rely on them for

 invalidating the asserted claims, were not disclosed to plaintiffs by defendants until after the

 close of fact discovery. Therefore, these references are excluded from defendants’ invalidity

 case.”); Bridgestone Sports Co. Ltd. v. Acushnet Co., 2007 WL 521894, at *5 (D. Del. Feb. 15,

 2007) (J. Farnan) (same—“The Court also agrees with Bridgestone that if Acushnet is permitted

 to rely on these untimely identified references, Bridgestone would be required to conduct

 additional fact and expert discovery in order to formulate a proper response. As Bridgestone

 noted in its Reply Brief, it focused its attention during discovery on the numerous references

 identified by Acushnet in its validity contentions and not on these undisclosed references.”). As

 explained in Gavrieli’s Motion in Limine No. 2, Defendants should not be permitted to rely on

 alleged prior art that was not disclosed in their invalidity contentions, and they certainly should

 not be permitted to rely on alleged prior art that was not timely disclosed.

          35.     Third, the alleged prior art references that were identified in Defendants’

 invalidity contentions are fatally incomplete and designed only to mislead the jury. Although

 disguised as images from certain “archived” webpages, the archived webpages themselves do not



DB2/ 36232142.1                                    13
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 17 of 32 PageID #: 2136



 actually contain these images. Instead, Defendants found images currently on Gavrieli’s web

 servers and apparently intend to argue (without any corroborating evidence) that those images

 qualify as prior art because the image name matches the one listed in the archived webpage.

 Allowing Defendants to present images incapable of being authenticated as prior art would be

 severely prejudicial to Gavrieli and extremely confusing to the jury.

          36.     Gavrieli’s trial exhibits will be identified with PTX numbers, starting with PTX1.

 Gavrieli’s demonstrative exhibits will be identified with PDX numbers, starting at PDX1.

 Defendants’ trial exhibits will be identified with DTX numbers, starting with DTX1.

 Defendants’ demonstrative exhibits will be identified with DDX numbers, starting with DDX1.

          37.     On or before the first day of trial, counsel will deliver to the Courtroom Deputy a

 completed AO Form 187 exhibit list for each party.

          38.     Exhibits that a party seeks to move into evidence to which no objection has been

 made will be received into evidence without the need for additional foundation testimony once

 introduced through and shown to a testifying witness.

          39.     The parties agree that any description or date of a document on an exhibit list is

 provided for convenience only and may not be used as an admission or otherwise as evidence

 regarding the listed document or any other listed document.

          40.     Any documents, deposition transcripts, or portions thereof, or other items, not

 specifically identified herein or offered into evidence, may still be used at trial for purposes of

 impeachment, if otherwise competent for such purposes, and may be admitted into evidence

 consistent with the requirements of the Federal Rules of Evidence.

          41.     In order to reduce the number of duplicate exhibits, where a deposition excerpt

 references a document by exhibit number and that identical document was also marked with a



DB2/ 36232142.1                                    14
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 18 of 32 PageID #: 2137



 different trial exhibit number, a party may substitute one exhibit for the other. In addition, the

 parties will meet and confer regarding replacing any poor print or digital quality copies of

 exhibits with substantively identical improved or higher quality or color copies.

          42.     Legible photocopies of documents may be offered and received in evidence in

 lieu of originals thereof. Electronic versions of document exhibits in their native format, such as

 spreadsheets or presentations, may be offered into evidence in lieu of paper or PDF versions.

 The parties will exchange replacement versions and/or native versions of exhibits prior to use in

 trial.

          43.     The parties agree that demonstrative exhibits the parties and experts intend to use

 at trial do not need to be included on their respective lists of trial exhibits attached hereto.

          44.     Subject to other provisions of this Order, no party may offer as evidence an

 exhibit not present on its exhibit list absent Court order or by agreement of the parties.

          45.     The parties will meet and confer regarding their respective objections in an effort

 to resolve all objections and issues prior to presenting them to the Court.

          46.     Gavrieli’s Objection to Defendants’ Untimely Disclosure (updated 4/4/19):

 Defendants’ trial exhibit list was not disclosed by the March 25, 2019 deadline for Defendants’

 pretrial order materials. Defendants’ counsel, Mr. Stephen Lobbin, first emailed Defendants’

 trial exhibit list (attached as Exhibit 1) to Gavrieli’s counsel at 2:01 P.M. on March 29, 2019.

 Therefore, Gavrieli submits that Defendants’ exhibit list should be stricken as untimely.

          47.     Defendants' position is that documents sent on March 15 were buried in an email

 that looked like a supplemental document production. No cover letter was provided informing

 defendants that the files were Plaintiff's pretrial order drafts, statements of facts and law, exhibit

 lists and motions in limine. Rather, the files were described as pretrial disclosures with an



DB2/ 36232142.1                                    15
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 19 of 32 PageID #: 2138



 additional message that additional PDFs would be sent, and no reminders were ever given.

 Moreover, there is no prejudice to Plaintiff since the majority of what had to be provided to

 Plaintiff was Defendants' separate documents and separate entries to the pretrial order. The only

 collaboration was in regards to the Joint Pre-Trial order and the joint stipulated facts, Defendants

 made only minor changes to the collaborative sections of the PTO and Defendants' cannot

 stipulate to the majority of the proposed stipulated facts. Furthermore, as a result of the

 stipulation, Defendants had only ten days to review and respond to Plaintiff's proposed pretrial

 order drafts, statements of facts and law, exhibit lists and motions in limine rather than the

 standard sixteen days to review and respond.

 VII.     DISCLOSURES OF WITNESSES AND EXHIBITS DURING TRIAL

          48.     The parties shall disclose by email the identity of any witnesses they intend to

 call, and whether each such witness will be called live or by deposition, by 7:30 p.m. the day

 before the day of trial during which the witness will testify. In other words, if a witness will

 testify on a Wednesday, the witness must be identified by 7:30 p.m. on Tuesday prior to said

 Wednesday.

          49.     The parties will identify deposition designations by 7:30 p.m. three days before

 their intended use. Counter-designations will be due by 8:30 p.m. that evening. The parties shall

 exchange objections to deposition designations at 9:00 p.m. that evening and meet and confer at

 9:30 p.m. regarding the same. The party introducing the deposition testimony shall be

 responsible for editing the deposition video to include the testimony and any counter-designation

 testimony.

          50.     Each party shall provide to the other side a list of all exhibits, non-documentary

 demonstratives (e.g., poster boards), and live product demonstrations (such as physical

 exhibit(s), physical prior art, or physical products) for direct examination, but not for cross

DB2/ 36232142.1                                    16
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 20 of 32 PageID #: 2139



 examination, by no later than 7:30 p.m. the day before the party intends to call each witness. The

 parties shall exchange objections to these exhibits by 9:00 p.m. on the day they are received.

 The parties shall meet and confer regarding any objections to these exhibits at 9:30 p.m. on the

 day they are received. Any demonstratives exchanged during trial will not be used by an

 opposing party prior to being used by the disclosing party.

          51.     The parties shall exchange copies of all documentary, graphic, slide, animation,

 and any other form of demonstratives they plan to use at trial during direct examination, but not

 for cross-examinations, by 7:30 p.m. the day before their anticipated use. Any objections to the

 demonstrative exhibits shall be provided by 9:00 p.m. The parties shall meet and confer

 telephonically or in person in an attempt to resolve any objections to the demonstrative at 9:30

 p.m. This provision does not apply to demonstratives created during testimony or demonstratives

 to be used for cross examination, neither of which need to be provided to the other side in advance

 of their use. In addition, blow-ups or highlights of exhibits or parts of exhibits or testimony are

 not required to be provided to the other side in advance of their use.

          52.     Any exhibits to be used during opening statements are to be exchanged by 4 p.m.

 the day before the opening statements. Any objections to those exhibits must be provided by 6

 p.m. the same day the exhibits are received (the day before the opening statements). The parties

 shall meet and confer telephonically or in person in an attempt to resolve any objections to these

 exhibits at 8:00 p.m. If objections cannot be resolved by the parties, the unresolved issues will

 be raised with the Court in the morning before the exhibits are to be presented to the jury. Any

 exhibit listed on a party’s own exhibit list as to which no objection remains pending at the time

 of opening statements may be shown to the jury by that party during opening statements if the




DB2/ 36232142.1                                   17
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 21 of 32 PageID #: 2140



 exhibit will be introduced at trial. Demonstratives for either party’s opening or closing do not

 need to be exchanged or that deposition video should be permitted during any party’s opening.

          53.     If good faith efforts to resolve objections to demonstrative exhibits fail, the

 objecting party shall bring its objections to the Court’s attention prior to the opening statements

 or prior to the applicable witness being called to the witness stand.

 VIII. GAVRIELI’S STATEMENT OF INTENDED PROOF

          54.     Gavrieli intends to prove that Defendants have infringed the Patents-in-Suit by

 making, using, offering for sale, and selling in the United States and importing into the United

 States the “Terzetto Milano” ballet flats (the “Accused Products”); that Defendants infringement

 of the Patents-in-Suit was willful; that damages should be awarded to Gavrieli due to

 Defendants’ infringement of the Patents-in-Suit; that Gavrieli should be awarded the total profits

 realized by Defendants’ for their infringement under 35 U.S.C. § 289; that Gavrieli should be

 awarded enhanced damages under 35 U.S.C. § 284 for Defendants’ willful infringement of the

 Patents-in-Suit; that Gavrieli should be awarded its costs and reasonable attorneys’ fees under at

 least 35 U.S.C. § 285; and that Gavrieli is entitled to permanent injunctive relief enjoining

 Defendants from further infringement of any of the Patents-in-Suit.

          55.     Gavrieli also intends to prove that its trade dress (i.e., signature blue soles used on

 Tieks ballet flats) has acquired distinctiveness or secondary meaning and is non-functional; that

 Defendants’ have infringed Gavrieli’s trade dress under the Lanham Act, 15 U.S.C. § 1125(a),

 and the common law; that Defendants’ infringement of Gavrieli’s trade dress have been willful;

 that Gavrieli should be awarded damages, including without limitation the amount of

 Defendants’ total profits from the infringement, harm to Gavrieli’s goodwill and reputation, and

 corrective advertising needed to restore Gavrieli’s reputation, due to Defendants’ infringement of

 Gavrieli’s trade dress; that Gavrieli should be entitled to recover its costs of this action under 15

DB2/ 36232142.1                                     18
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 22 of 32 PageID #: 2141



 U.S.C. § 1117 due to Defendants’ infringement of Gavrieli’s trade dress; that Gavrieli should be

 awarded three times the amount of damages and/or Defendants’ profits pursuant to 15 U.S.C. §

 1117 because Defendants’ infringement of Gavrieli’s trade dress was intentional and willful; that

 Gavrieli is entitled to exemplary and punitive damages, an award of costs, reasonable attorneys’

 fees, and prejudgment interest; that this is an exceptional case and that Gavrieli is entitled to an

 award of attorneys’ fees and costs under 15 U.S.C. § 1117 and the common law; and that

 Gavrieli is entitled to permanent injunctive relief enjoining Defendants from further infringement

 of Gavrieli’s trade dress.

          56.     Gavrieli also intends to prove that Defendants committed acts of unfair

 competition in violation of the Lanham Act, 15 U.S.C. § 1125(a), and the common law; that

 Defendants’ acts of unfair competition have been willful; that Gavrieli should be awarded

 damages, including without limitation the amount of Defendants’ total profits from the

 infringement, harm to Gavrieli’s goodwill and reputation, and corrective advertising needed to

 restore Gavrieli’s reputation, due to Defendants’ acts of unfair competition; that Gavrieli should

 be entitled to recover its costs of this action under 15 U.S.C. § 1117 due to Defendants’ acts of

 unfair competition; that Gavrieli should be awarded three times the amount of damages and/or

 Defendants’ profits pursuant to 15 U.S.C. § 1117 because Defendants’ acts of unfair competition

 were intentional and willful; that because Defendants’ actions have been willful, Gavrieli is

 entitled to exemplary and punitive damages, an award of costs, reasonable attorneys’ fees, and

 prejudgment interest; that this is an exceptional case and that Gavrieli is entitled to an award of

 attorneys’ fees and costs under 15 U.S.C. § 1117 and that common law; and that Gavrieli is

 entitled to permanent injunctive relief enjoining Defendants from further unfair competition.




DB2/ 36232142.1                                   19
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 23 of 32 PageID #: 2142



          57.     Gavrieli also intends to prove that Defendants’ have engaged in unfair

 competition in violation of California Business and Professions Code § 17200 et seq.; that

 Gavrieli is entitled to restitutionary recovery from Defendants; that Gavrieli is entitled to award

 of punitive damages pursuant to California Civil Code § 3294; and that Gavrieli is entitled to

 permanent injunctive relief against Defendants for infringement of Gavrieli’s trade dress and

 unfair competition.

          58.     Gavrieli also intends to prove that Defendants have been unjustly enriched to

 Gavrieli’s detriment; and that Gavrieli is entitled to a disgorgement of all ill-gotten gains and

 profits resulting from Defendants’ inequitable activities.

          59.     Gavrieli also intends to prove that Defendants made false and misleading

 statements and omissions in violation of the Lanham Act, 15 U.S.C. § 1125(a), injuring both

 consumers and Gavrieli; that Defendants’ false and misleading statements were made willfully;

 that Gavrieli should be awarded damages, including without limitation the amount of

 Defendants’ total profits and gains from Defendants’ inequitable activities, harm to Gavrieli’s

 goodwill and reputation, and corrective advertising needed to restore Gavrieli’s reputation, that

 Gavrieli has proven by a preponderance of the evidence that it should be awarded due to

 Defendants’ false and misleading statements; that Gavrieli should recover its costs of this action

 under 15 U.S.C. § 1117 due to Defendants’ false and misleading statements; that Gavrieli should

 be awarded three times the amount of damages and/or Defendants’ profits pursuant to 15 U.S.C.

 § 1117 because Defendants’ false and misleading statements were made intentionally and

 willfully; that because Defendants’ actions have been willful, Gavrieli is entitled to exemplary

 and punitive damages, an award of costs, reasonable attorneys’ fees, and prejudgment interest;

 that this is an exceptional case and Gavrieli is entitled to an award of attorneys’ fees and costs



DB2/ 36232142.1                                   20
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 24 of 32 PageID #: 2143



 under 15 U.S.C. § 1117; and that Gavrieli is entitled to permanent injunctive relief enjoining

 Defendants from further making any false and misleading statements and ordering removal of all

 of Defendants’ false advertisements.

          60.     Gavrieli also intends to prove that Defendants made false and misleading

 statements and omissions in violation of California Business and Professions Code § 17500 et

 seq. injuring both consumers and Gavrieli; that Gavrieli is entitled to restitutionary recovery

 from Defendants for these acts; that Gavrieli is entitled to award of punitive damages pursuant to

 California Civil Code § 3294; and that Gavrieli is entitled to permanent injunctive relief

 enjoining Defendants from further making any false and misleading statements and ordering

 removal of all of Defendants’ false advertisements.

          61.     Gavrieli also intends to establish that it should be awarded prejudgment and

 postjudgment interest under 35 U.S.C. § 284.

          62.     Gavrieli will seek an order awarding any other such relief as is just and proper.

          63.     Gavrieli also intends to rebut any assertions by Defendants that the Patents-in-Suit

 are not infringed and invalid and that Gavrieli’s trade dress is not infringed and invalid. Gavrieli

 also intends to rebut any affirmative defenses or counterclaims that Defendants are permitted to

 raise at the trial.

          64.     Gavrieli objects to Defendants’ Statement of Intended Proof as it was submitted

 after the March 25, 2019 deadline for Defendants to submit their portions of the pretrial order.

 See Court’s February 27, 2019 Order and the Parties’ Joint Stipulation (D.I. 107) (setting March

 25, 2019 as the deadline for Defendants’ portions for the pretrial order). As such, Gavrieli has

 not had a fair opportunity to review, evaluate, and, if necessary, state objections as to what




DB2/ 36232142.1                                    21
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 25 of 32 PageID #: 2144



 Defendants propose proving at trial. Gavrieli reserves the right to raise other objections after

 fully reviewing and considering Defendants’ statement.

 IX.      DEFENDANTS’ STATEMENT OF INTENDED PROOF

          65.     Defendants intend to prove that Defendants have not infringed, either directly or

 indirectly, any valid claim of the patents-in-suit; that no ordinary, reasonable observer with

 knowledge of the prior art would find that the accused infringing products utilize any of the

 asserted novel elements of the designs claimed in the patents-in-suit, for reasons including but not

 limited to the much different shapes of the soles used in the accused infringing products; and that

 an ordinary, reasonable observer would find that the designs used in the accused infringing

 products more closely resemble the Camper “Right” shoe first sold in 2005.

          66.     Defendants also intend to prove that each claim of the patents-in-suit is invalid

 under 35 U.S.C. § 102 and 35 U.S.C. § 102 (pre-AIA) as the designs claimed in the patents-in-suit

 were disclosed prior to the critical date of August 10, 2010, including being offered for sale within

 the United States on the Tieks.com website on or before May 13, 2010; that Plaintiff knew that the

 claimed designs were disclosed by offering them for sale within the US on or before May 13, 2010;

 that Plaintiff did not inform the USPTO that similar designs were sold on or before May 13, 2010.

          67.     Defendants also intend to prove that each of the patents-in-suit is invalid for non-

 statutory double patenting for extending the term of D676,634.

          68.     Defendants also intend to prove that Plaintiff has not complied with the labeling

 requirements of 35 U.S.C. § 287(a).

          69.     Defendants also intend to prove that Defendants have not infringed and is not

 infringing any valid trademark or trade dress rights of Plaintiff, as alleged or otherwise, including

 that there is no likelihood of confusion; that consumers do not associate the sole colors blue or teal

 with Plaintiff, or that secondary meaning does not otherwise exist; that the use of teal or blue on

DB2/ 36232142.1                                    22
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 26 of 32 PageID #: 2145



 the sole of a shoe is not distinct to Plaintiff and that other similarly colored soles have been offered

 for sale in the United States by others; and that the shade of blue originally used by Defendants is

 clearly darker than the shade of teal used by Plaintiff, and as such, it is unlikely that consumers

 would confuse Soto USA’s shoes with Plaintiff’s shoes if any trade dress rights exist.

           70.    Defendants also intend to prove that Plaintiff’s asserted trademark and/or trade

 dress rights are invalid, including for lack of distinctiveness and/or lack of secondary meaning;

 that consumers do not associate the sole colors blue or teal with Plaintiff, or that secondary

 meaning does not otherwise exist; and that the use of teal or blue on the sole of a shoe is not distinct

 to Plaintiff and that other similarly colored soles have been offered for sale in the United States by

 others.

           71.    Defendants also intend to prove that Plaintiffs made false and misleading

 statements and omissions in violation of the Lanham Act, 15 U.S.C. § 1125(a), injuring both

 consumers and Defendants; that Plaintiff’s false and misleading statements were made willfully;

 that Defendants should be awarded damages, including without limitation the amount of

 Plaintiff’s total profits and gains from Plaintiff’s inequitable activities, harm to Defendants’

 goodwill and reputation, and corrective advertising needed to restore Defendants’ reputation, that

 Defendant has proven by a preponderance of the evidence that it should be awarded due to

 Plaintiff’s false and misleading statements; that Defendants should recover their costs of this

 action under 15 U.S.C. § 1117 due to Plaintiff’s false and misleading statements; that Defendants

 should be awarded three times the amount of damages and/or Plaintiff’s profits pursuant to 15

 U.S.C. § 1117 because Plaintiff’s false and misleading statements were made intentionally and

 willfully; that because Plaintiff’s actions have been willful, Defendants are entitled to exemplary

 and punitive damages, an award of costs, reasonable attorneys’ fees, and prejudgment interest;



DB2/ 36232142.1                                    23
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 27 of 32 PageID #: 2146



 that this is an exceptional case and Defendants are entitled to an award of attorneys’ fees and

 costs under 15 U.S.C. § 1117; and that Defendants are entitled to permanent injunctive relief

 enjoining Plaintiff from further making any false and misleading statements and ordering

 removal of all of Plaintiff’s false advertisements.

          72.     Defendants also intend to prove that Plaintiff made false and misleading

 statements and omissions in violation of California Business and Professions Code § 17500 et

 seq. injuring both consumers and Defendants; that Defendants are entitled to restitutionary

 recovery from Plaintiff for these acts; that Defendants are entitled to award of punitive damages

 pursuant to California Civil Code § 3294; and that Defendants are entitled to permanent

 injunctive relief enjoining Plaintiff from further making any false and misleading statements and

 ordering removal of all of Plaintiff’ false advertisements.

          73.     Defendants also intend to prove that Plaintiff has engaged in unfair competition in

 violation of California Business and Professions Code § 17200 et seq.; that Defendants are

 entitled to restitutionary recovery from Plaintiff; and that Defendants are entitled to an award of

 punitive damages pursuant to California Civil Code § 3294.

          74.     Defendants also intend to prove that Plaintiff has engaged in intentional

 interference with contractual relations under California common law and that Defendants are

 entitled to restitutionary recovery from Plaintiff.

          75.     Defendants also intend to prove that Plaintiff has engaged in intentional

 interference with prospective economic relations under California common law and that

 Defendants are entitled to restitutionary recovery from Plaintiff.

          76.     Defendants also intend to prove that Plaintiff has engaged in trade libel under

 California common law and that Defendants are entitled to restitutionary recovery from Plaintiff.



DB2/ 36232142.1                                    24
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 28 of 32 PageID #: 2147



          77.     Defendants also intend to rebut any assertions by Plaintiff that Defendants enaged

 in patent infringement under 35 U.S.C. § 271; federal trade dress infringement and unfair

 competition under 15 U.S.C. § 1125(a); common law trade dress infringement and unfair

 competition; unfair competition under Cal. Bus. & Prof. Code § 17200; unjust enrichment, false

 advertising under 15 U.S.C. § 1125(a); and false advertising under Cal. Bus. & Prof. Code § 17500.

          78.     Defendants' position is that documents sent on March 15 were buried in an email

 that looked like a supplemental document production. No cover letter was provided informing

 defendants that the files were Plaintiff's pretrial order drafts, statements of facts and law, exhibit

 lists and motions in limine. Rather, the files were described as pretrial disclosures with an

 additional message that additional PDFs would be sent, and no reminders were ever given.

 Moreover, there is no prejudice to Plaintiff since the majority of what had to be provided to

 Plaintiff was Defendants' separate documents and separate entries to the pretrial order. The only

 collaboration was in regards to the Joint Pre-Trial order and the joint stipulated facts, Defendants

 made only minor changes to the collaborative sections of the PTO and Defendants' cannot stipulate

 to the majority of the proposed stipulated facts. Furthermore, as a result of the stipulation,

 Defendants had only ten days to review and respond to Plaintiff's proposed pretrial order drafts,

 statements of facts and law, exhibit lists and motions in limine rather than the standard sixteen

 days to review and respond.

          79.     Gavrieli’s Objections to Defendants’ Statement of Intended Proof

 (supplemented 4/4/19): As stated above in Section III, Gavrieli objects to Defendants’ intent to

 assert facts and present evidence in support of its counterclaims that was not disclosed in Soto

 Massini’s responses to contention interrogatories served by Gavrieli. This objection is moot,

 however, if the motion to dismiss Soto Massini’s counterclaims is granted.



DB2/ 36232142.1                                   25
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 29 of 32 PageID #: 2148



 X.       CERTIFICATION OF GOOD-FAITH SETTLEMENT EFFORTS

          80.     The parties certify that they have engaged in a good-faith effort to resolve this case

 by settlement but have been unable to reach a resolution.

 XI.      AMENDMENTS OF THE PLEADINGS

          81.     Neither party intends to request an amendment to its pleadings at the present time.

 XII.     OTHER MATTERS

          A.      Length of Trial

          82.     This case is currently scheduled for a five-day trial beginning at 9:30 a.m. on April

 29, 2019, with subsequent trial days beginning at 9:30 a.m. and the jury excused each day at 4:30

 p.m.

          83.     Plaintiff requests 12 hours per side for direct, cross, and rebuttal examination. The

 parties further request 30 minutes per side for voir dire, and 30 minutes per side for an opening

 statement, and 60 minutes per side for closing. Defendants request only half those amounts of

 time for each side, as long as the time per side is mutual.

          84.     The Courtroom Deputy will keep a running total of trial time used by counsel.

          B.      Motions in Limine

          85.     The briefing on Gavrieli’s motions in limine is attached as Exhibit 12.

          86.     Gavrieli’s Objection to Defendants’ Untimely Disclosure: As with Defendants’

 other pretrial submissions, Gavrieli objects to Defendants’ oppositions to Gavrieli’s motions in

 limine because they were not disclosed by the March 25, 2019 deadline for Defendants’ to disclose

 their portions of the pretrial order. Defendants’ counsel, Mr. Stephen Lobbin, first emailed

 Defendants’ responses (included in Exhibit 12) to Gavrieli’s counsel at 11:23 A.M. on March 29,

 2019. As such, Gavrieli has not had a reasonable or fair opportunity to prepare reply briefs

 responding to the arguments raised by Defendants’ in their responses. Unless the Court prefers or

DB2/ 36232142.1                                    26
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 30 of 32 PageID #: 2149



 orders otherwise, Gavrieli intends to submit its reply briefs in support of its motions in limine as

 soon as possible, but no later than four (4) business days from today.

          87.     Defendants' position is that documents sent on March 15 were buried in an email

 that looked like a supplemental document production. No cover letter was provided informing

 defendants that the files were Plaintiff's pretrial order drafts, statements of facts and law, exhibit

 lists and motions in limine. Rather, the files were described as pretrial disclosures with an

 additional message that additional PDFs would be sent, and no reminders were ever given.

 Moreover, there is no prejudice to Plaintiff since the majority of what had to be provided to

 Plaintiff was Defendants' separate documents and separate entries to the pretrial order. The only

 collaboration was in regards to the Joint Pre-Trial order and the joint stipulated facts, Defendants

 made only minor changes to the collaborative sections of the PTO and Defendants' cannot

 stipulate to the majority of the proposed stipulated facts. Furthermore, as a result of the

 stipulation, Defendants had only ten days to review and respond to Plaintiff's proposed pretrial

 order drafts, statements of facts and law, exhibit lists and motions in limine rather than the

 standard sixteen days to review and respond.

          C.      Voir Dire, Jury Instructions, and Verdict Form

          88.     The parties are separately submitting to the Court proposed voir dire, jury

 instructions, and verdict forms.

          D.      Jurors and Jury Procedures

          89.     There shall be eight jurors. The Court will conduct jury selection through the

 “struck juror” method, beginning with the Court reading voir dire to the jury panel in the

 courtroom, continuing by meeting with jurors individually in chambers and there addressing any

 challenges for cause, and concluding back in the courtroom with peremptory strikes.



DB2/ 36232142.1                                    27
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 31 of 32 PageID #: 2150



          90.     On the first day of trial, each member of the jury will be provided a binder (prepared

 by Gavrieli) containing the Patents-in-Suit and a notepad for notes.

          91.     The parties agree that the jurors shall be permitted to write notes by hand on their

 notepads during the trial, and that jurors be permitted to bring their provided binders and notepads

 into the deliberation room. The parties further propose that the jurors’ binders be collected by the

 clerk each evening after daily recess, and collected and destroyed without review after the jury’s

 discharge.

          E.      Objections to Expert Testimony

          92.     The parties request that the Court should rule at trial on any objections to expert

 testimony as outside the scope of prior expert disclosures.

          F.      Set-up of Electronic Equipment

          93.     The parties request that the Court grant them access to the Courtroom on Friday,

 April 26, 2019, the business day before trial begins, to allow them to set up electronic and computer

 devices to be used during the trial.

          G.      Other Stipulations

          94.     The parties agree that neither party will disparage the United States Patent Office.

          95.     The parties agree that written responses to interrogatories may be used at trial

 consistent with the Federal Rules of Civil Procedure and Federal Rule of Evidence even if such

 responses have not been verified by the responding party.

          96.     The parties agree that that they will not offer evidence or arguments related to

 theories, claims, patents, or defenses that are no longer in the case.




DB2/ 36232142.1                                    28
Case 1:18-cv-00462-MN Document 119 Filed 04/04/19 Page 32 of 32 PageID #: 2151



          IT IS HEREBY ORDERED that this Final Pretrial Order shall control the subsequent

 course of the action, unless modified by the Court to prevent manifest injustice.


 Dated:

                                              _______________________________
                                              Honorable Maryellen Noreika
                                              U.S. District Court Judge

 APPROVED AS TO FORM AND SUBSTANCE:


  /s/ John V. Gorman                                  /s/ Stamatios Stamoulis*
  MORGAN, LEWIS & BOCKIUS LLP                         STAMOULIS & WEINBLATT LLC
  John V. Gorman (#6599)                              Stamatios Stamoulis (#4606)
  Amy M. Dudash (#5741)                               800 N. West Street, Third Floor
  The Nemours Building                                Wilmington, DE 19801
  1007 North Orange Street, Suite 501                 (302) 999-1540
  Wilmington, DE 19801                                stamoulis@swdelaw.com
  (302) 574-3000
  john.gorman@morganlewis.com                         SML AVVOCATI P.C.
  amy.dudash@morganlewis.com                          Stephen M. Lobbin (admitted pro hac vice)
                                                      Austin J. Richardson (admitted pro hac vice)
  Michael J. Lyons (admitted pro hac vice)            888 Prospect Street, Suite 200
  Ahren C. Hsu-Hoffman (admitted pro hac vice)        San Diego, CA 92037
  Ehsun Forghany (admitted pro hac vice)              sml@smlavvocati.com
  1400 Page Mill Road                                 ajr@smlavvocati.com
  Palo Alto, CA 94304
  (650) 843-4000                                      Attorneys for Defendants Soto Massini (USA)
  michael.lyons@morganlewis.com                       Corporation and Thomas Pichler
  ahren.hsu-hoffman@morganlewis.com
  ehsun.forghany@morganlewis.com                      *Signature indicates approval of the form
                                                      and substance of the Final Pretrial Order and
  Sharon R. Smith (admitted pro hac vice)             attachments as submitted on March 29, 2019
  Brett A. Lovejoy, Ph.D (admitted pro hac vice)
  One Market, Spear Street Tower
  San Francisco, CA 94105
  (415) 442-1000
  sharon.smith@morganlewis.com
  brett.lovejoy@morganlewis.com

  Attorneys for Plaintiff
  Gavrieli Brands LLC



                                                 29
DB2/ 36232142.1
